Citation Nr: 1605672	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to July 2000, with service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying the claim on appeal for failure to submit new and material evidence.  The Veteran filed a Notice of disagreement in March 2010, and a Statement of the Case (SOC) was issued in March 2011.  The Veteran filed his timely VA Form 9 in April 2011. 

Then, in July 2012, the Veteran testified at a hearing via video conference before the undersigned.  A written transcript of that hearing has been prepared and associated with the evidence of record.

The Board reopened the previously-denied claim of service connection and remanded the claim of entitlement to service connection for pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine, to include as due to an undiagnosed illness in March 2014.  The RO conducted the requested development and issued a Supplemental SOC in February 2015 and again in October 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Finally, the Board notes that the RO included the issue of entitlement to service connection for a sleep disorder in the October 2014 Supplemental SOC and the February 2015 Supplemental SOC.  However, the Veteran limited the scope of his appeal to entitlement to service connection for pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine, to include as due to an undiagnosed illness in his April 2011 VA Form 9.  As such, the Board does not have jurisdiction over the appeal as it relates to his claim of entitlement to service connection for a sleep disorder. 

Finally, the Board notes that the Veteran's claim had previously included pain in the bilateral ankles; however, the RO granted service connection for that disability in an October 2014 rating decision.  Therefore, because the Veteran has not perfected an appeal regarding the evaluation or effective date, the issue related to his bilateral ankle pain is no longer on appeal.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, he has fibromyalgia (claimed as pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine) that is etiologically related to service in the Persian Gulf War.  


CONCLUSION OF LAW

Fibromyalgia (claimed as pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine) was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision to grant the Veteran's claim is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

In April 2014, the Veteran was provided multiple examinations concerning his claims of entitlement to service connection for multiple joint pain.  During the hip examination, the examiner noted that the Veteran had one episode of bilateral hip pain in January 2000; the x-ray findings were negative at that time.  After conducting a full examination, the examiner opined that because the Veteran's bilateral hip pain was documented only once in service, the most recent films were negative for abnormalities, and there was a 14 year gap in the medical records, it was less likely than not that the Veteran's hip condition was related to military service.  An examination of the Veteran's knees was also conducted, and the examiner noted that the Veteran had fallen and gotten a contusion on his left knee in February 1989; the examination and x-ray were negative for fracture, dislocation, or bony injury.  X-ray testing was performed and the impression of both knees showed mild-to-moderate tricompartmental bilateral knee joint osteoarthritis, most marked in bilateral femorotibial compartments.  There was no effusion in either knee.  The examiner found that, while the x-ray imaging showed that the Veteran had symmetric degenerative changes, these changes were most likely due to the aging process and as such, the bilateral knee condition was less likely due to military service.  A shoulder examination was also conducted, and the examiner noted the Veteran's history of shoulder strains including a supraspinatus strain and a rotator cuff strain.  The examiner indicated that the Veteran had been ordered to complete right rotator cuff stretches in 1983 and that there was a diagnosis of rotator cuff strain in 1996.  The examiner opined that the Veteran's medical record contained only two remote visits for shoulder pain, both of which involved the rotator cuff and not the acromioclavicular joints.  There were no additional records filling the gap between 1983, 1996, and now; and as such, it was less likely than not that the Veteran's bilateral shoulder condition is related to service.  

In June 2014, the Veteran was afforded another VA examination regarding his claims.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted that the Veteran had not been diagnosed with fibromyalgia.  The examiner noted that the Veteran had been diagnosed with arthralgia and that the Veteran's doctor had discussed fibromyalgia but was "not convinced that this was the problem and never diagnosed him with it."  The examiner found that the Veteran did not have any findings, signs, or symptoms attributable to fibromyalgia.  The examiner also indicated that there were no other findings, complications, signs, or symptoms related to any condition.  

At that time, a cervical spine examination was also provided.  The examiner noted that the Veteran had neck pain for many years, and that the x-rays have previously shown degenerative changes.  Diagnostic testing was performed and there was evidence of arthritis noted.  The examiner indicated that it is less likely than not that the Veteran's neck condition was caused by or related to service.  By way of rationale, he noted that the records do not show a neck problem during service and that the first reference found in the record is in 2010, about 10 years after service.  The examiner also indicated that the Veteran's bilateral knee arthritis, shoulder strains, and neck arthritis are explanations for the Veteran's complaints and do not represent undiagnosed illnesses or a multisymptom illness.  These conditions, he stated, are not caused by exposures in the Gulf.  

In September 2014, the Veteran was provided another VA examination, and the examiner reviewed the entire claims file in conjunction with the examination.  The examiner identified that the Veteran complained of conditions affecting his cervical spine or neck, hips, thighs, knees, lower legs, shoulders, and arms.  The examiner found that there was no diagnosed illness for which no etiology was established.  The examiner also indicated that there was no functional impact of additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  Regarding the Veteran's neck, the examiner indicated that the x-rays studies documented arthritis and that it was concluded that the arthritis was not caused by service.  Regarding the Veteran's shoulders, the examiner noted that there were bilateral acromial clavicular joints and that it was concluded that this also was not related to service.  Turning to the Veteran's knees, the examiner noted that the Veteran's X-rays showed that he had tricompartmental arthritis that was determined to be due to aging, and not military service.  The examiner noted that the Veteran's hip X-rays showed mild loss of the joint space in both hips, which could explain the hip pain that previous examiners found to be "seemingly not explainable."

The examiner indicated that the Veteran's knee, shoulder, neck, and hip complaints are due to arthritis.  The examiner indicated that the arthritis is the medical explanation for his complaints.  Therefore, it is less than likely as not that his multiple joint pains are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The examiner stated that, it is less than likely as not that his complaints of multiple joint pain (affecting his hips, knees, shoulders, and neck), manifested during, or is a result of active military service.

The examiner also found that the Veteran does not have the diagnosis of fibromyalgia; therefore, it is less than likely as not that the Veteran has fibromyalgia based on his complaints of joint pain and any other relevant symptoms.  The examiner indicated that the prior examinations found no evidence of fibromyalgia, due to the presence of a normal neurologic examination and the finding of all negative trigger points except a "low cervical on right" on the physical examination.  

In November 2014, the Veteran's private doctor of osteopathic medicine, Dr. R.M., submitted a statement regarding the Veteran's claim.  Dr. R.M. indicated that he found inaccuracies in the VA examinations conducted regarding the Veteran's complaints.  With regard to the examination finding that the Veteran's mild hip arthritis is related to the Veteran's age and "largely asymptomatic", Dr. R.M. responded that the examiner's opinion does not explain the Veteran's hip pain.  In regard to the denial of entitlement to service connection for bilateral shoulder pain, Dr. R.M. noted that the April 2014 examiner found that the Veteran had degenerative changes in the acromial clavicular joint in both shoulders, but that the examiner did not reach a conclusion pertinent to the Veteran's complaints of pain.  Dr. R.M. stated that it is irrelevant whether the Veteran has pain in his shoulders that was sustained during service or is due to degenerative changes in the acromial clavicular joint.  Dr. R.M. indicated that the VA examiner could not determine whether the degeneration of the clavicular joint or rotator cuff pain was the source of the Veteran's complaints.  Finally, Dr. R.M. indicated that the VA examiner, who conducted the April 2014 VA examination and determined that the Veteran's tricompartmental arthritis of the bilateral knees was the result of age, could not have actually determined the source of the Veteran's knee pain, to include whether it is attributable to arthritis or fibromyalgia.  

Dr. R.M. went on to explain that the claims file and associated records continually indicate that the Veteran does not suffer from fibromyalgia.  However, Dr. R.M. indicated that the Veteran's symptoms must be considered and evaluated together.  In this case, Dr. R.M. opined that the Veteran's symptoms "very clearly comprise a syndrome commonly accepted and referred to as fibromyalgia."  Dr. R.M. quoted from information provided by the Mayo Clinic regarding the symptoms of fibromyalgia.  He went on to indicate that it is well known that patients with fibromyalgia have normal lab assays and neurological examinations.  Further, he indicated that evaluations of "trigger points", which were discussed in the Veteran's VA examinations, are "no longer accepted as a diagnostic tool in evaluating fibromyalgia."  Dr. R.M. went on to state that he has treated the Veteran since 2009, and that from that time, the Veteran has suffered from fatigue, body-wide pain, and tenderness in the joints, muscles, tendons, and other soft tissues, as well as sleep issues.  

The statement goes on to indicate that, though the Veteran has been treated with NSAID's and other treatments to reduce inflammation, these treatments have been unsuccessful.  Dr. R.M. quoted from information from the National Institute of Arthritis, Musculoskeletal and Skin Diseases, saying that although fibromyalgia is often considered as an arthritis-related condition, it is not truly a form of arthritis because it does not cause inflammation or damage to the joints, muscles, or other tissues.  However, fibromyalgia, like arthritis, can cause significant pain and fatigue.  This, Dr. R.M. stated, is why the Veteran's use of NSAID's and other inflammation reducing drugs have been an ineffective treatment for the Veteran's symptoms.  Thus, Dr. R.M. provided the opinion that the Veteran has a current diagnosis of fibromyalgia syndrome.  

Also in November 2014, the Veteran submitted a statement regarding his claim of entitlement to service connection for joint pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine, to include as due to an undiagnosed illness.  The Veteran reported that he served in the Persian Gulf during the Gulf War.  He also stated that he did not complain about any of his issues and served an additional nine years of active duty after his duty in the Gulf before he retired in 2000.  The Veteran stated that he began experiencing joint pain in the time after 1991, he did not seek treatment because he did not know then what he knows now.  He stated that he went to the doctor on at least one occasion for hip pain, but nothing of significance was found.  The Veteran indicated that he did not speak up or seek treatment during service, which is something that he views as a mistake.  He also indicated that he did not make routine visits to the doctor or sick call unless the injury or illness was "so bad" that he could not perform his duties.  He indicated that he "had a job to do and felt it was important to focus on that" and not any pain he had.  

He went on to state that it was not until he neared his discharge from active duty that he thought about the impact pain was having on his life.  He noted that he filed his first claim in 2000, before he left active service.  At that time, he claimed entitlement to service connection for multiple joint pain.  He stated that he focused on his new career, but although he did not seek treatment, the pain continued.  The Veteran stated that around 2004 or 2005, he started to regularly mention the joint pain to his family doctor, because it had progressively worsened over the years.  The Veteran stated that no physician outside the VA has diagnosed arthritis.  He indicated that one doctor has used the term fibromyalgia, but that another has not.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Claims for service connection for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, do not require medical evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Congress has decided as a matter of policy, stemming at least in part from difficulty of proof, that, even though a Persian Gulf War veteran's symptoms may not at this time be attributed to a specific disease, the symptoms may nonetheless be related to conditions in the Southwest Asia theater of operations and, for that reason, are presumed to be service connected.  See 38 U.S.C. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(i) (2015). Thus, a veteran is not required to provide evidence linking his current conditions to events during service.

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102 (2015).  Reasonable doubt is resolved in favor of the Veteran.  Consequently, the Board finds that the Veteran has fibromyalgia, a qualifying chronic disability, that manifested in service.  Accordingly, service connection for fibromyalgia (claimed as pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine) is warranted.  In so finding, the Board notes that the Veteran's specific contention is that he suffers chronic multiple joint pain as the result of service in the Persian Gulf War.  The chronic multiple joint pain disability resulting from service in the Persian Gulf War has been clinically identified as fibromyalgia.  As the Board finds that service connection is warranted for fibromyalgia, a full grant of the benefit sought on appeal has been awarded.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
ORDER

Service connection for fibromyalgia (claimed as pain affecting multiple joints, including hips, knees, shoulders, and the cervical spine) is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


